   Case: 1:18-cv-05369 Document #: 135 Filed: 05/26/20 Page 1 of 3 PageID #:3737




                 IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

    UBIQUITI INC., f/k/a Ubiquiti Networks,
    Inc.,

                             Plaintiff,


                        v.
                                                      Civil Action No.: 1:18-cv-05369

                                                      JURY TRIAL DEMANDED
    CAMBIUM NETWORKS, INC.;
    CAMBIUM NETWORKS, LTD.;
                                                      Hon. J. Gary S. Feinerman
    BLIP NETWORKS, LLC;
    WINNCOM TECHNOLOGIES, INC.;
    SAKID AHMED; and
    DMITRY MOISEEV

                             Defendants.



                                   NOTICE OF MOTION

       PLEASE TAKE NOTICE that on July 15, 2020 at 9:00 a.m., the undersigned shall
appear before the Honorable Gary Feinerman in Courtroom 2125 of the Dirksen Federal
Building, 219 S. Dearborn Street, Chicago, Illinois, and shall then and there present Plaintiff
Ubiquiti Inc.’s Motion to Compel De-Designation of Defendants’ Attorneys’ Eyes Only
Production and for Sanctions, a copy of which is herewith served upon you.


Dated: May 26, 2020                        Respectfully submitted by:

                                           FOX SWIBEL LEVIN & CARROLL LLP


                                           /s/ Erik J. Ives
                                           David Koropp (ARDC #6201442)
                                           dkoropp@foxswibel.com
                                           Erik J. Ives (ARDC #6289811)
                                           eives@foxswibel.com
                                           Steven J. Reynolds (ARDC #6293634)
                                           sreynolds@foxswibel.com
                                           Steven L. Vanderporten (ARDC # 6314184)
                                           svanderporten@foxswibel.com
                                           Fox Swibel Levin & Carroll LLP

                                              1
Case: 1:18-cv-05369 Document #: 135 Filed: 05/26/20 Page 2 of 3 PageID #:3738




                                   200 W. Madison St., Suite 3000
                                   Chicago, IL 60606

                                   Attorneys for Plaintiff Ubiquiti Inc., f/k/a Ubiquiti
                                   Networks, Inc.




                                      2
   Case: 1:18-cv-05369 Document #: 135 Filed: 05/26/20 Page 3 of 3 PageID #:3739




                               CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that on May 26, 2020, he caused the foregoing
document to be electronically filed with the Clerk of the United States District Court for the
Northern District of Illinois, Eastern Division, using the Court’s CM/ECF system, which is also
served upon counsel for all parties of record.


                                                   /s/    Erik J. Ives
                                                          Erik J. Ives




                                              3
